 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDSCRIVNER STEVENS COMPANY,PetitionerandGENERALDRIVERS,CHAUFFEURS,WAgEHOUSEMEN AND HELPERSOF AMERICA,LOCALUNION NO. 986.Case No. 16-RM-59.April 28, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John F. Funke,hearing officer. The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board' finds:1.The Employer-Petitioner is engaged in commerce withinthe meaning of the Act.2. The labor organization involved claims to represent cer-tain employees of the Employer.3. The Petitioner is a wholesale grocery company operatinginOklahoma City, Oklahoma. The Petitioner seeks a repre-sentation election within a unit composed of all warehousemenand truckdrivers employed at its Institutional Division, ex-clusiveofofficeclericalemployees,watchmen, and allsupervisors as defined in the Act. The Union contends thata contract between it and the Petitioner which was executedon July 10, 1952, and which expires on July 10, 1953, is a barto the proceeding. This contract by its terms covers an appro-priate unit of the Petitioner's warehouse employees at its"main warehouse" in Oklahoma City.From 1949 until November 1952 the Petitioner maintained 1warehouse in Oklahoma City in which it operated under 2distinct systems of grocery merchandising, 1 providing fordistribution to retail grocery stores and the other providingfor distribution to institutions of various types. Although these2 systems are based upon different theories of merchandisingin that under the former large quantities of groceries are soldtoa small number of customers and under the latter smallamounts are sold to a great number of customers, the duties ofthe employees under both systems are substantially similar.In November 1952, due to the overcrowded conditions in theexisting warehouse and the fact that the 2 systems could notoperate properly in the same warehouse, the Petitioner openedanother plant in the city to handle its institutional tradeexclusively. This warehouse is currently known as the Institu-tionalDivision, the employees of which are involved in thisproceeding.With the exception of 1 truckdriver who wastransferred directly from the Petitioner's main warehouse, theremaining 6 warehousemen and truckdrivers hired at theInstitutional Division are new employees.1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegatedits powerstoconnection with this case to a three-member panel[Members Houston, Murdock, andStyles].104 NLRB No. 66. SCRIVNER STEVENS COMPANY507Upon the basis of the foregoing facts, we are of the opinionthat that Institutional Division is tantamount to a completelynew operation and that the contract between the Petitioner andthe Union executed prior to the new operation is not a bar to anelection among the warehousemen and truckdrivers employedat the Institutional Division.'Accordingly,we find that aquestion affecting commerce exists concerning the repre-sentatives of certain employees of the Employer-Petitionerwithin themeaning of Section 9(c) (1) and Section 2 (6) and(7) of the Act.4. The record reveals that the work now being performed atthe Institutional Division is the same as was performed at themain warehouse before the separation of functions, and further-more that the duties of the warehousemen and truckdrivers atthe new division are substantially similar to those of the em-ployees presently employed at the main warehouse.The evi-dence further reveals that a substantial portion of all groceriesdistributed by the Institutional Division is acquired from themain warehouse,and that all employees at the new division areon a payroll prepared at the main warehouse.The employeesat the new division,however, are under the separate super-vision of the manager of the division.Upon the basis of these facts we are of the opinion that eithera separate unit of the employees at the Institutional Divisionor a unit consisting of the employees currently represented bythe Union at the Petitioner'smain warehouse together with theInstitutional Division employees may constitute a unit appro-priate for the purposes of collective bargaining.We shall,therefore,make no determination with respect to the employ-ees at the Institutional Division at this time,but shall firstascertain the desire of these employees as expressed in theelection directed herein.'We shall direct an election among the following employees:All warehousemen and truckdrivers employed at the Employer-Petitioner's Institutional Division warehouse in Oklahoma City,Oklahoma, excluding office clerical employees, watchmen, andall supervisors as defined in the Act.If the majority of the employees in the above voting groupcast their ballots for the Union,they will be taken to have in-dicated their desire to be part of the existing warehousemenand truckdrivers unit at the Employer-Petitioner'smainwarehouse in Oklahoma City.(Text of Direction of Election omitted from publication.]2Richard Alan Button Company, 94 NLRB 1429;see also General Electric Company,85 NLRB 150.Ware Laboratories, Inc., 98 NLRB 1141.